DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Please amend claim 3 as follows:

3. The display device of claim 2, wherein the plurality of first bumps and the plurality of second bumps are output bumps configured to output a driving signal for driving the display unit[,] . 



Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “wherein the first bump array includes a plurality of first bumps and a plurality of first dummy bumps disposed outward relative to the plurality of first bumps, wherein the second bump array includes a plurality of second bumps and a plurality of second dummy bumps disposed outward relative to the plurality of second bumps, wherein each of the plurality of first bumps and each of the plurality of second bumps are inclined with respect to the reference line in a plan view, and wherein a number of the plurality of first dummy bumps in the first row is greater than a number of the plurality of second dummy bumps in the second row”, as recited in independent claim 1 and “wherein the first bump array includes a plurality of first bumps and a plurality of first dummy bumps disposed outward relative to the plurality of first bumps, wherein the second bump array includes a plurality of second bumps and a plurality 20of second dummy bumps disposed outward relative to the plurality of second bumps, wherein each of the plurality of first bumps and each of the plurality of second bumps is inclined with respect to the reference line in a plan view, and wherein a sum of a number of the plurality of first bumps in the first row and a number of the plurality of first dummy bumps is greater than a sum of a number of the 25plurality of second bumps in the second row and a number of the plurality of second dummy bumps” as recited in independent claim 5.
Claims 2-4, 6 are also allowed as being directly or indirectly dependent of the allowed independent base claims. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim et al (US Patent No. 9,281, 346) discloses all the limitations except for the specific configuration of the dummy bumps and the bump arrays.
Wildes et al (US Patent No. 5,951,304) and Chen et al (US Publication no. 2018/0047314) discloses bump array arrangement but silent on having dummy bumps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811